ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS

OF MARYLAND * OF MARYLAND
*
:1:

Petitioner * Misc. Docket AG

*

V. * No. 72
*

JOSEPH FRANCIS MCBRIDE * September Term, 2014
*
*
*

Respondent

**$*******$**$*$$*$*$$*$****$*$*$*$****$*****

ORDER

Upon consideration of the Joint Petition for Disbarment by Consent ﬁled herein pursuant

to Maryland Rule 16-772, it is this 16th day of December, 2014, in which it is stated that the

 

Respondent violated Rules 1.15 (a) and 8.4 (c) and (d) of the Maryland Lawyers’ Rules of
Professional Conduct, it is
\ ORDERED, by the Court of Appeals of Maryland, that Joseph Francis McBride is
hereby, disbarred by consent, effective immediately, from the further practice of law in the State
of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Joseph Francis McBride
from the register of attorneys, and pursuant to Maryland Rule l6—772(d) shall certify that fact to

the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.

/s/ Mary Ellen Barbera
Chief Judge